ORDER
Based upon the terms of the Joint Petition for Disbarment and Affidavit filed herein, pursuant to Maryland Rule 16-772, by James Michael Lemieux in accordance with Maryland Rule 16-772, and the written recommendation of Bar Counsel, it is this 20th day of March, 2007,
ORDERED, by the Court of Appeals of Maryland, that James Michael Lemieux, be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland, and it is further,
ORDERED, that the Clerk of this Court shall strike the name of James Michael Lemieux from the register of attorneys, and pursuant to Maryland Rule 16-772, shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.